Citation Nr: 1226412	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  06-17 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability, to include as secondary to service-connected left knee internal derangement with traumatic degenerative joint disease (DJD).

2.  Entitlement to service connection for a chronic left foot disability, to include as secondary to service-connected left knee internal derangement with traumatic DJD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963 and from October 1963 to October 1966.  His service records show that he served stateside in the continental United States and was also posted in Europe, but did not serve in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2005 and March 2006 by the Waco, Texas, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for service connection for a chronic low back disability and determined that new and material evidence was not submitted to reopen his previously denied claim of service connection for a left foot disability.  During the course of the appeal, the Veteran's claims file was transferred to the custody of the Chicago, Illinois, VA Regional Office (RO), which is now the agency of original jurisdiction over the current appeal.

In April 2010, the Veteran and his spouse, accompanied by the Veteran's representative, appeared at a hearing held at the RO to present evidence and oral testimony in support of the Veteran's claim before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In an October 2010 appellate decision and remand, the Board determined that new and material evidence relevant to the claim for service connection for a left foot disability was submitted and reopened this claim for a de novo review.  This issue and the issue of entitlement to service connection for a chronic low back disability were remanded to the RO for further evidentiary development.  Thereafter, the claims for VA compensation for a chronic left foot disability and low back disability were denied on the merits in a January 2012 rating decision/supplemental statement of the case.  The case was then returned to the Board in February 2012 and the Veteran now continues his appeal.  

For the reasons that will be further discussed below, the issue of entitlement to service connection for a chronic left foot disability (to include as secondary to service-connected left knee internal derangement with traumatic DJD) is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if any further action is required on their part.


FINDINGS OF FACT

A chronic orthopedic disability of the lumbar spine, clinically demonstrated as degenerative disc disease (DDD) with disc herniation and degeneration from L2-L3 to L5-S1, did not have its onset during active military service and was not secondary to, or otherwise permanently worsened beyond its normal progression by the Veteran's service-connected left knee internal derangement with traumatic DJD.


CONCLUSION OF LAW

A chronic disability of the lumbar spine, clinically demonstrated as DDD with disc herniation and degeneration from L2-L3 to L5-S1, was not incurred, nor is it presumed to have been incurred in active duty, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a chronic low back disability, to include as secondary to service-connected left knee internal derangement with traumatic DJD.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Veteran filed his original claim for VA compensation for a chronic low back disability, which was received by VA in September 2005.  The Board finds that VA's duty to notify was satisfied by letters sent in January 2006 and March 2006.  The letters collectively address all of the notice requirements.  To the extent that there is a defect in timing of notice as fully compliant notice was not provided until after the initial unfavorable decision by the RO in March 2006, the later notices were followed by a subsequent readjudication, most recently in a rating decision/supplemental statement of the case issued in January 2012, thereby curing the defective notice error.  [See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006): The issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect.]  

The Board also finds that VA's duty to assist has been satisfied in this case.  38 U.S.C.A. § 5103A(a) (VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim).  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  In this regard, the Veteran's service personnel and treatment records from both of his periods of active service have been obtained and associated with the claims file.  Relevant Social Security Administration (SSA) and VA records have also been obtained and associated with the evidence.  The Board finds that VA has undertaken all reasonable efforts in good faith to develop the record.  The Veteran, through his representative, has not otherwise indicated that there is additional relevant evidence that is not presently associated with his claims file.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary with respect only to the low back claim.  The Board notes that the Veteran and his representative have been provided with ample opportunity to submit additional evidence in support of the claims up to the time when the case was received by the Board in February 2012 and that neither the Veteran nor his representative has indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to the issues on appeal.  

The Veteran has also been provided with a VA examination in November 2010, in which a nexus opinion pertinent to the claim at issue was obtained.  The Board notes that in correspondence dated in July 2012, the Veteran's representative contended that the nexus opinion was defective because the examining physician failed to adequately discuss and provide a supportive rationale for his opinion that the Veteran's low back disability was not aggravated by his service-connected left knee disability.  The Board finds that the representative's assertion regarding the adequacy of the opinion in question is subjective and is ultimately not supported by the Board's analysis of the opinion.  The Board observes that the VA examiner has provided a specific rationale to support his opinion, as will be further discussed below in the reasons and bases portion of this decision.  The Board therefore concludes as a factual matter that the November 2010 examination report and nexus opinion regarding the low back disability claim, when considered in the context of the existing evidence of record, provide sufficient facts for the Board to adequately decide this claim.  In rendering the nexus opinion on this issue, the VA examiner addressed the essential contentions of the claimant, was informed by a review of his claims file, and presented his opinion in the context of the Veteran's pertinent clinical history.  The Board thus finds it to be adequate for purposes of adjudicating the claim for VA compensation for an orthopedic disorder of the Veteran's low back.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the clinical evidence obtained pursuant to the development ordered in the most recent Board remand dated in October 2010 is deemed adequate for adjudication of the low back claim, the Board also concludes that the evidentiary development was undertaken in a manner that is in substantial compliance with the October 2010 remand instructions.  Therefore, a remand for further corrective action is unnecessary only with respect to the low back claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO/AMC's post-remand development is in substantial compliance with the Board's remand instructions).

Based on the foregoing, the Board finds that VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of his claim for service connection for a chronic low back disability, and thus no additional assistance or notification is required with respect to this specific matter.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that the Veteran's sole service connected disability at the present time is left knee internal derangement with traumatic DJD, currently rated 10 percent disabling.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 
The present claim has been pending since September 2005.  The version of section 3.310(a) of VA regulations in effect before October 2006 provided service connection on secondary basis for a disability which was proximately due to or the result of service connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  Establishing service connection on a secondary basis required evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service connected disability aggravated a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

During the pendency of the claim, the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; these provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, because the claim in this case was filed before October 2006, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988) ("Retroactivity is not favored in the law.  Thus, congressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result."); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir 2003) (holding Veterans Claims Assistance Act of 2000, section 3(a), should not be applied retroactively and explicitly overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it held if the law or regulations changed during the pendency of a claim, the version most favorable to the claimant should apply).

Additionally, for veterans such as the current appellant who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

At his April 2010 hearing before the undersign Veterans Law Judge, the Veteran testified that while receiving treatment in service for a left knee injury sustained in an accidental fall while posted in Germany, he was also placed in traction for both his left knee injury and for a back injury that was sustained in the same incident.  Post-service medical records include a December 2005 VA treatment note in which the Veteran reported a history of constant low back pain, with pain radiating into his left lower extremity, for more than 40 years.  Generally, the Veteran presents that basic factual assertion that he experienced onset of chronic low back pain since active duty, with continuity of low back pain to the present day.  Alternatively, he contends that the asymmetric orthopedic stress imposed on his gait and carriage by his service-connected left knee disorder led to his development of a chronic low back disability.

As relevant, the Veteran service medical records for all his periods of active duty show that he sustained an internal derangement injury of his left knee playing basketball in September 1966, for which he is now service-connected for disabling residuals stemming from this injury.  The records also indicate his involvement in a non-fatal motor vehicle accident in service.  However, the service treatment records show no onset of a chronic musculoskeletal disability of his back or spine, or a significant injury involving his back or spine for the entirety of his two periods of active duty.  His spine was noted to be clinically normal on all comprehensive service medical examinations conducted on his entrance and separations from active duty.  Furthermore, his post-service medical records do not objectively demonstrate onset of a chronic arthritic disability of his lumbosacral spine to a compensably disabling degree with one year following his separation from his final period of active duty in October 1966.  

Although the Veteran is competent to relate a history of onset of perceived low back pain in active service, with continuity of low back symptomatology since service (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), the Board finds his statements in this regard to be non-credible for purposes of establishing a nexus with military service as they are contradicted by the documented medical evidence contemporaneous with service, which shows no treatment for a low back injury or low back pain (and no indication of treatment of his back with immobilization by traction), no reported history of low back pain, and no abnormalities of his spine throughout the entirety of his two periods of active duty.  

Therefore, in view of the foregoing discussion, the Board makes the factual determination that the weight of the evidence is against the Veteran's claim for service connection for a chronic low back disability on a direct basis, or service connection for chronic arthritic changes of his lumbosacral spine on a presumptive bases.  38 C.F.R. §§ 3.303, 3.307, 3.309.    
  
As previously noted, the Veteran is presently service-connected for residuals of a left knee injury, which has been diagnostically rated as left knee internal derangement with traumatic DJD, rated 10 percent disabling.

VA treatment records dated 2003 - 2010, including the report of a November 2010 VA orthopedic examination and nexus opinion, demonstrate through X-ray studies that the Veteran has DDD with disc herniation and degeneration at the vertebral levels from L2-L3 to L5-S1.  The nexus opinion presented in November 2010 is predicated on the opining physician's review of the Veteran's pertinent clinical history contained in his claims file and states as follows:

Regarding the [Veteran's] left knee and lumbar spine. . ., it is less likely than not that the [Veteran's] present lumbar spine disc disease was caused or aggravated by his service-connected left knee disability.  His left knee disability appears relatively minor.  It was diagnosed as synovitis.  MRIs did not show any internal derangement.  Physical examination at the present time showed minimal left knee strain.  The [Veteran] did quite a bit of heavy work in the steel mills after discharge [from active duty], and this could easily account for his lumbar spine problems.  [His lumbar spine disability] is not related to [military] service.

While noting the Veteran's representative's contention that the above opinion did not present an adequate rationale to support the examiner's stance on the question of whether or not the service-connected left knee disability caused or aggravated the low back disability, the Board finds no deficit in the nexus opinion.  Analyzing the language of this opinion, the Board concludes that the examiner made a clinical determination that the Veteran's service-connected left knee disability was productive of only mild impairment and simply not manifested by sufficient disabling symptomatology to impose the degree of asymmetric orthopedic stress on the Veteran's gait or carriage that would as likely as not result in the development of the present low back disorder (i.e., DDD with disc herniation and degeneration at the vertebral levels from L2-L3 to L5-S1), or otherwise permanently worsen this unrelated low back disorder beyond its natural clinical progression.  Therefore, as this valid clinical opinion conclusively addresses the question regarding the likelihood of an etiological link between the left knee and lumbosacral syndromes and determines that no relationship exists between the two, the Board finds that the weight of the evidence is against granting an award of VA compensation for the Veteran's chronic low back disability on the basis of secondary service connection or aggravation.  38 C.F.R. § 3.310(a), (b).  

In summation, the Board concludes that a chronic low back disability was not clinically demonstrated at any time during the Veteran's two periods of active service, nor within the one-year presumptive period following his separation from his final period of active duty.  The Board further finds that the Veteran's current low back disability - diagnosed as DDD with disc herniation and degeneration at the vertebral levels from L2-L3 to L5-S1 - has been medically determined to be neither secondary to, nor aggravated by his service-connected left knee disability.  Thusly, to the extent that the Veteran claims entitlement to VA compensation for a chronic low back disability, his claim in this regard must be denied.  As the objective medical evidence is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply, and the current appeal with regard to the Veteran's low back must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic low back disability (to include as secondary to service-connected left knee internal derangement with traumatic DJD) is denied.




REMAND

Entitlement to service connection for a chronic left foot disability, to include as secondary to service-connected left knee internal derangement with traumatic DJD.

The Board finds that the present state of the evidence is inadequate to adjudicate the issue of entitlement to service connection for a chronic foot disability.  As relevant, the current medical evidence demonstrates that disabling diagnoses pertaining to the Veteran's left foot are recurring soft tissue ulcers and hallux rigidus with X-ray findings of severe degenerative changes of the 1st metatarsal joint, and degenerative osteophytosis at the metatarsal junction.  The Board remanded this issue in October 2010 for a VA examination to obtain a nexus opinion addressing the likelihood of a relationship, if any, between these left foot diagnoses and service.  The requested examination was conducted in November 2010, but the nexus opinion provided by the examiner only addressed the etiology of the soft tissue ulcers affecting the left foot, but not the hallux rigidus and the degenerative arthritic changes affecting the bones of the left foot.  The opinion is incomplete and therefore inadequate for adjudication purposes.  [See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007): When VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007): An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.] 

Thusly, the case should be remanded for a clarifying addendum opinion, preferably by the same examiner who conducted the November 2010 VA examination.  In the alternative, a nexus opinion that rectifies the aforementioned evidentiary deficit should be obtained by the appropriate clinician.  The Veteran may be scheduled for a medical examination, if VA deems such an examination necessary.   

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The Veteran should be offered the opportunity to submit any evidence he deems relevant and supportive of his claim for VA compensation for a chronic disability of his left foot for inclusion into the record.

2.  Following completion of the above, the Veteran's claims file should be provided to the VA examiner who conducted the prior medical examination in November 2010, or by an appropriate VA clinician for his/her review.  The specialist must state in his/her report that the Veteran's claims file was reviewed.  The Veteran may be (re)called for physical examination, if deemed warranted.

Thereafter, the clinician should provide (addendum) opinions addressing the following questions:

(a.)  Is it at least as likely as not that the Veteran's diagnosed musculoskeletal disabilities of his left foot (to include hallux rigidus and degenerative arthritic changes affecting the bones of the left foot) are secondarily related to his service-connected left knee internal derangement with traumatic DJD as a result of altered gait and asymmetric stress imposed by this service-connected orthopedic disability? 

(b.)  Alternatively, if the secondary relationship discussed above is ruled out, an opinion should be provided as to whether it is at least as likely as not that the altered gait and asymmetric stress imposed by the Veteran's service-connected left knee internal derangement with traumatic DJD aggravated (i.e., permanently worsened beyond its natural level of progression) the disabling musculoskeletal diagnoses affecting his left foot?   

(c.)  Is at least as likely as not that the altered gait and asymmetric stress imposed by the Veteran's service-connected left knee internal derangement with traumatic DJD aggravated (i.e., permanently worsened beyond its natural level of progression) the recurrent soft tissue ulcers affecting his left foot? 

These opinions should be presented in the context of the Veteran's pertinent documented clinical history.

The VA examiner(s) should include a detailed supportive rationale for the requested opinions in the discussion.  If the opining examiner(s) is/are unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner(s) arrived at this conclusion.  

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claim of entitlement to service connection for a chronic left foot disability (to include as secondary to his  service-connected left knee internal derangement with traumatic DJD).  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


